Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because form and legal phraseology often used in patent claims, e.g. "comprising/comprises", "said", and "characterized," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “The invention concerns,” etc. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, with regards to Claim 1, the recitation "a connection portion, called (a) pull tab body" (line 9) is considered narrative and should be clarified so that the pull tab comprises a pull tab body. Additionally, the recitation "the opening plane of which is parallel" (lines 7 - 8) is also considered narrative and indefinite. With regards to Claim 5, the recitation "the fastener of which" (line 2) is narrative and indefinite since the fastener has to be assumed a further limitation of the claimed compartment. With regards to Claim 6, the recitation "for which" (line 1) is narrative and indefinite. With regards to Claim 7, the recitation "of a TSA type padlock" (last two lines) is considered narrative and indefinite since the metes and bounds of a TSA type cannot be determined. Further, it is noted that "TSA" should be replaced with -- Transportation Security Administration (TSA) --. Regarding Claim 8, the term "integrated" (line 2) has rendered the claim indefinite because it cannot be determined what is integrated with relation to the TSA lock. 
Claims 2 - 4 and 9 depend from Claim 1 and therefore are also rejected under this section.
Claim 1 recites the limitation "the assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the table" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the connection eyelet" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fastener" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the slide" in lines 3 - 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 7 - 9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlipper, US 2014/0069757.
Regarding Claim 1, Schlipper discloses a slider [for a zip fastener] comprising: a slider 10 comprising a hasp 30 and a pull tab 15, the assembly (of the slider) being **molded as a single piece**, so that the hasp (30) is integrally formed with the table (the upper wing) of the slider (10) at the two longitudinal ends (of the hasp 30) thereof for connecting with said table (see figure 1), the pull tab (15) comprising an eyelet 24 for connecting to the hasp (30) of the slider (10), wherein: a. the pull tab (15) comprises a locking eyelet 23, the opening plane of which is parallel to the opening plane of the connection eyelet (24); b. the pull tab (15) comprises a connection portion 28, called pull tab body (28), between the two eyelets (23, 24), the width (including the flange portion 26) of the cross-section of the pull tab body (28) in a direction perpendicular to the opening planes of the eyelets (23, 24) is greater (see figure 6) than or equal to the height (of the part 29) of the cross-section in the plane parallel to the opening planes of said eyelets (23, 24).
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the slider, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the zip (slider) fastener disclosed by Schlipper (US 2014/0069757), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Schlipper discloses the slider as claimed in claim 1, wherein the locking eyelet (23) of the pull tab is radially offset (with a tip 27 as a reference point) relative to the eyelet (24) for connecting the pull tab (15) to the hasp (30) of the slider (10).
Regarding Claim 5, Schlipper discloses a piece of luggage (see Title) comprising a closable entry (of a backpack 35) to a compartment, the fastener of which comprises a zip fastener 20, wherein said zip fastener comprises two sliders 10, 11 as claimed in claim 1, acting in the reverse opening-closing direction on said zip fastener (20).
Regarding Claim 7, Schlipper discloses the piece of luggage as claimed in claim 5, wherein the relative height of the open surface of the eyelets (24) for connecting the pull tabs (15, 16) to the hasps (30) of the sliders (10, 11) relative to said hasps (see figure 9) [is able to allow the passage of the rigid shackle of a TSA type padlock]. 
Regarding Claim 8, Schlipper discloses the piece of luggage as claimed in claim 5, comprising two sliders as claimed in claim 2, and comprising an integrated TSA lock 125, forming a fixed anchor point, on a wall of said piece of luggage (35), that is able to lock the locking eyelets (23) of the pull tabs (15, 16) of the sliders (see figure 11). 
Regarding Claim 9, Schlipper discloses the piece of luggage as claimed in claim 8, wherein the bodies (28) of the pull tabs (15, 16) of the sliders (10) are longitudinally offset (not straight) relative to the eyelets (23, 24; see figure 3) when the pull tabs are in a position such that the pull tab body (28) is radially oriented (with reference to said hasp 30) relative to the slide (movement) of the slider (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlipper, US 2014/0069757 in view of Hamada et al., US 9,220,323.
Regarding Claim 3, Schlipper discloses the slider as claimed in claim 1 except for wherein the hasp (30) comprises a locking eyelet. Hamada et al. teach a slider wherein the hasp (20) comprises a locking eyelet 26. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hasp (30) of Schlipper to include a locking eyelet as taught by Hamada et al. so that when two sliders are facing each other on a fastener chain and their respective locking eyelets are overlapped, a lock can be inserted through the locking eyelets to lock the sliders.
Regarding Claim 4, the combination of Schlipper and Hamada et al. teaches the slider as claimed in claim 3. The combination does not expressly teach wherein the height of the open cross-section of the eyelet for connecting the pull tab to the hasp is greater than half the length of the hasp comprising its locking eyelet.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting eyelet and the hasp to have dimensions as claimed since the general concept of providing the exposed edges of the stiffness element and the end region length has been set forth in the prior art and a modification of such values is within the level of ordinary skill in the art. Further, it is noted that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlipper, US 2014/0069757 in view of Jacobsen, US 8,499,422.
Regarding Claim 6, Schlipper discloses the piece of luggage as claimed in claim 5. Schlipper does not explicitly disclose for which the fastener (20) of the entry to the compartment comprises two superposed zippers, one inside the compartment and the other outside said compartment and wherein each slider (15, 16) comprises two rails each acting on one of the two zippers.
Jacobsen teaches a fastener comprising two superposed zippers 1, 2, one inside the compartment and the other outside said compartment (see figure 5) and wherein each slider 13, 14 comprises two rails (spacings above and below a bar 13a) each (see figures 7 and 8) acting on one of the two zippers (1, 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliders of Schlipper to include two rails each as taught by Jacobsen in order to provide sliders for a zipper fastener having superposed zipper tapes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677